DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sodagar (ISO frequency spectral decomposition ratio technology workflow for gas carbonate field developments and characterization, Feb. 2019(applicant admitted IDS))

Regarding Claims 1, 8 and 15. Sodagar teaches a method comprising (iso frequency spectral decomposition ratio technology workflow for gas carbonate field developments and characterization: title): 
spectrally decomposing seismic data associated with a target area into a plurality of mono-frequency volumes (Section: Theory and Methodology,  Par. : “Iso Frequency Spectral Decomposition (Iso FSD)’ and "The Iso FSD workflow approach basically involves decomposing, or separating the 3D seismic data volume into essentially several frequency band wavelets, and then sorting the frequency gathers to produce several specific frequency cube volumes”); 
based on a low-frequency volume of the plurality of volumes, generating a low-frequency map of the target area (Section: Theory and Methodology, 2nd Par. : “incremental of Iso FSD volumes from 5 to 40Hz were generated, and then specific and distinctive carbonate reservoir interval window maps were created for each Iso FSD cube for the targeted carbonate formation); 
based on a high-frequency volume of the plurality of volumes, generating a high-frequency map of the target area (Section: Theory and Methodology, 2nd Par. “incremental of Iso FSD volumes from 5 to 40Hz were generated, and then specific and distinctive carbonate reservoir interval window maps were created for each Iso FSD cube for the targeted carbonate formation”); 
dividing the low-frequency map by the high-frequency map to generate a frequency ratio map (Section: Theory and Methodology, 2nd Par. : “Afterwards, a ratio map was constructed from the low to the high Ise frequency" and Fig. 1); and 
using the frequency ratio map to identify a subsurface gas reservoir in the target area (Section: Theory and Methodology, 2nd Par. : "Afterwards, a ratio map was constructed from the low to the high Iso frequency for the analysis and identification of promising gas-bearing bright spot localities” and Fig. 1).

Regarding Claims 4, 11 and 18. Sodagar further teaches the seismic data is a Relative Amplitude Preserved (RAP) processed three-dimensional (3D) Pre-Stack Time (Section Introduction: "RAP (Relative Amplitude Preserved) processing of the 3D seismic data’).
Regarding Claims 5, 12 and 19. Sodagar further teaches wherein using the frequency ratio map to identify a subsurface gas reservoir in the target area comprises: identifying a high amplitude frequency ratio in the frequency ratio map; and designating an area associated with the high amplitude frequency ratio as the subsurface gas reservoir (Fig. 1 and Section Interpretation of 3D Seismic Attributes Maps Results: "The iso FSD Ratio map depicted bright spots at the entire field “A” and field “C” flanks": to determine these bright spots, an implicit minimum threshold is used as a criteria; section: conclusion).

Regarding Claims 6, 13 and 20. Sodagar further teaches designating an area associated with the high amplitude frequency ratio as the subsurface gas reservoir comprises: determining whether the high amplitude frequency ratio is greater than a threshold frequency ratio; and in response to determining that the high amplitude frequency ratio is greater than the threshold frequency ratio, determining that the high amplitude frequency ratio is indicative of a gas bearing region (Fig. 1 and Section Interpretation of 3D Seismic Attributes Maps Results: "The iso FSD Ratio map depicted bright spots at the entire field “A” and field “C” flanks": to determine these bright spots, an implicit minimum threshold is used as a criteria; section: conclusion).

Regarding Claims 7 and 14. Sodagar further teaches displaying the frequency ratio map on a display device (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sodagar in view of Abdullah (Revealing the stratigraphic potential of a clastic reservoir using reservoir-to-shadow monofrequency (RSMF) and amplitude analysis in Saudi Arabia, 2017(applicant admitted IDS))

Regarding Claims 2, 9 and 16. Sodagar teaches based on a low-frequency volume of the plurality of volumes, generating a low-frequency map of the target area comprises low frequency map (see rejection of claim 1): 
Sodagar does not explicitly teach generating a reservoir interval   frequency map; generating a shadow zone frequency map; and dividing the reservoir interval low-frequency map by the shadow zone frequency map to generate the low-frequency map.
However, Abdullah teaches (generating a reservoir interval   frequency map; generating a shadow zone frequency map; and dividing the reservoir interval low-frequency map by the shadow zone frequency map to generate the low-frequency map) (Reservoir to Shadow Mono Frequency (RSMF)” and Section instantaneous Spectral Analysis (ISA) of RSMF: "The attenuation map is produced by dividing the reservoir RMS amplitude map over the shadow RMS amplitude map from the instantaneous mono frequency of 25 Hz (Figure 6)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Sodagar, generating a reservoir interval   frequency map; generating a shadow zone frequency map; and dividing the reservoir interval low-frequency map by the shadow zone frequency map to generate the low-frequency map, as taught by Abdullah, so as to obtain accurate and detailed stratigraphic characterization of the reservoir to identify the potential gas sweet spots in compact and inexpensive way.

Regarding Claims 3, 10 and 17. Sodagar teaches based on a high-frequency volume of the plurality of volumes, generating a high-frequency map of the target area comprises: high-frequency map (see rejection of claim 1);
 Sodagar does not explicitly teach generating a reservoir interval frequency map; generating a shadow zone frequency map; and dividing the reservoir interval  frequency map by the shadow zone  frequency map to generate the frequency map;
However, Abdullah teaches (generating a reservoir interval frequency map; generating a shadow zone frequency map; and dividing the reservoir interval high-frequency map by the shadow zone high-frequency map to generate the frequency map;) (Reservoir to Shadow Mono Frequency (RSMF)” and Section instantaneous Spectral Analysis (ISA) of RSMF: "The attenuation map is produced by dividing the reservoir RMS amplitude map over the shadow RMS amplitude map from the instantaneous mono frequency of 25 Hz (Figure 6)).



-------------------------------------------------------------Alternately--------------------------------------
Claim 1, 5, 7-8, 12, 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati (US 2011/0295510 A) in view of Saenger (US 2008/0021656)

Regarding Claims 1, 8 and 15: Gulati teaches a method comprising (fig. 5; [0464], [0467]): 
spectrally decomposing seismic data associated with a target area (a formation of interest: [0062]) into a plurality of mono-frequency volumes (540: fig.5); 
based on a low-frequency volume of the plurality of volumes, generating a low-frequency map(i.e. ow-frequency voxelization)  of the target area (560: fig.5; voxelized for a formation of interest: [0062]); 
based on a high-frequency volume of the plurality of volumes, generating a high-frequency map (i.e. high-frequency voxelization) of the target area (560: fig.5; voxelized for a formation of interest: [0062]-[0065]);

However, Saenger teaches dividing the low-frequency map by the high-frequency map to generate a frequency ratio map (hydrocarbon potential map as developed based on the relative strength of values derived from f(IZ) determinations: [0011], [0037]; fig. 4); 
and using the frequency ratio map to identify a subsurface gas reservoir in the target area (hydrocarbon potential: fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Gulati, dividing the low-frequency map by the high-frequency map to generate a frequency ratio ma, as taught by Saenger, so as to generate the map of the potential hydrocarbon indicator associated with a geographic location in compact and inexpensive way.

Regarding claims 5, 12 and 19. Saenger further teaches using the frequency ratio map to identify a subsurface gas reservoir in the target area comprises: identifying a high amplitude frequency ratio in the frequency ratio map (high: fig. 4); and designating an area associated with the high amplitude frequency ratio as the subsurface gas reservoir (hydrocarbon potential at high: fig. 4).

Regarding claims 7 and 14. Saenger further teaches comprising: displaying the frequency ratio map on a display device (fig. 4; 72: fig. 11).
Claim 2-3. 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati (US 2011/0295510 A) in view of Saenger (US 2008/0021656), as applied on claim 1, further in view of CASTAGNA et al. (Instantaneous spectral analysis: Detection of low-frequency shadows associated with hydrocarbon, 2003)

Regarding claims 2, 9 and 16. The modified Gulati teaches based on a low-frequency volume of the plurality of volumes, generating a low-frequency map of the target area (see, rejection of claim 1) comprises: 
The modified Gulati does not explicitly teach generating a reservoir interval low frequency map; 
generating a shadow zone low-frequency map; and 
dividing the reservoir interval low-frequency map by the shadow zone low-frequency map to generate the low-frequency map.
However, CASTAGNA teaches generating a reservoir interval low frequency map (fig. 8); 
generating a shadow zone low-frequency map(fig. 10); and 
dividing the reservoir interval low-frequency map by the shadow zone low-frequency map to generate the low-frequency map(fig. 11 (a)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Gulati, generating a reservoir interval low frequency map; generating a shadow zone low-frequency map; and dividing the reservoir interval low-frequency map by the shadow zone low-frequency map to generate the low-frequency map, as taught by CASTAGNA, so as to 

Regarding claims 3, 10 and 17. The modified Gulati teaches based on a high-frequency volume of the plurality of volumes, generating a high-frequency map of the target area (see, rejection of claim 1) comprises: 
The modified Gulati does not explicitly teach generating a reservoir interval high-frequency map; generating a shadow zone high-frequency map; and dividing the reservoir interval high-frequency map by the shadow zone high-frequency map to generate the high-frequency map;
However, CASTAGNA teaches generating a reservoir interval high-frequency map (fig.8); 
generating a shadow zone high-frequency map(fig. 10); and 
dividing the reservoir interval high-frequency map by the shadow zone high-frequency map to generate the high-frequency map. (fig. 11 (c));
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Gulati, generating a reservoir interval high-frequency map; generating a shadow zone high-frequency map; and dividing the reservoir interval high-frequency map by the shadow zone high-frequency map to generate the high-frequency map, as taught by CASTAGNA, so as to generate the map of the potential hydrocarbon indicator associated with a geographic location in compact and inexpensive way.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati (US 2011/0295510 A) in view of Saenger (US 2008/0021656), as applied on claim 1, further in view of Dai et al. (The Application of Frequency Hydrocarbon Detection Technique in a Lithological Reservoir of the Junggar Basin, 2013)

Regarding claims 4, 11 and 18. The modified Gulati silent about the seismic data is a Relative Amplitude Preserved (RAP) processed three-dimensional (3D) Pre-Stack Time Migration (PSTM) seismic data volume.
However, Dai teaches the seismic data is a Relative Amplitude Preserved (RAP) processed three-dimensional (3D) Pre-Stack Time Migration (PSTM) seismic data volume (section: summery (page 1); section: seismic data preparation (page 3) ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Gulati, the seismic data is a Relative Amplitude Preserved (RAP) processed three-dimensional (3D) Pre-Stack Time Migration (PSTM) seismic data volume, as taught by CASTAGNA, so as to provide a practical, effective and economical method for the reservoir prediction in compact and inexpensive way.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati (US 2011/0295510 A) in view of Saenger (US 2008/0021656), as plied on claim 1, further in view of Sodagar

Regarding Claims 6, 13 and 20. The modified Gulati does not explicitly teach designating an area associated with the high amplitude frequency ratio as the subsurface gas reservoir comprises: determining whether the high amplitude frequency ratio is greater than a threshold frequency ratio; and in response to determining that the high amplitude frequency ratio is greater than the threshold frequency ratio, determining that the high amplitude frequency ratio is indicative of a gas bearing region.
Sodagar further teaches designating an area associated with the high amplitude frequency ratio as the subsurface gas reservoir comprises: determining whether the high amplitude frequency ratio is greater than a threshold frequency ratio; and in response to determining that the high amplitude frequency ratio is greater than the threshold frequency ratio, determining that the high amplitude frequency ratio is indicative of a gas bearing region (Fig. 1 and Section Interpretation of 3D Seismic Attributes Maps Results: "The iso FSD Ratio map depicted bright spots at the entire field “A” and field “C” flanks": to determine these bright spots, an implicit minimum threshold is used as a criteria; section: conclusion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Gulati, designating an area associated with the high amplitude frequency ratio as the subsurface gas reservoir comprises: determining whether the high amplitude frequency ratio is greater than a threshold frequency ratio; and in response to determining that the high amplitude frequency ratio is greater than the threshold frequency ratio, determining that the high amplitude frequency ratio is indicative of a gas bearing region, as taught by Sodagar, so 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864